Title: To George Washington from Lewis Nicola, 24 April 1783
From: Nicola, Lewis
To: Washington, George


                        
                            Sr
                            Constitution Island 24 April 1783
                        
                        Agreable to your Excellencies orders I have the honour to inclose the choice of the Officers of the Invalid
                            regt at present here in respect to the commutation of half pay. I was in hopes to have likewise handed to you that of our
                            officers in Philadelphia, having wrote to them in time, but yesterday received a letter from Capt. McConnel informing me
                            that there were great doubts among the officers of the Penyslvania line on account of an act of  assembly of that State,
                            which had prevented our coming to a determination ’till they could hear from me & knew what was the general opinion
                            of the army here. I have this day sent them my sentiments on the insufficiency of that act therefore hope there will be no
                            delay in their coming to a determination. Permit me to assure you that I am with respect Sr Your most obedt Servt 
                        
                            Lewis Nicola Col. Inv.
                        
                    